DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claims 1 and 19, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a silicon nitride layer between the first electrode and the metal reflective layer, wherein the silicon nitride layer is in direct contact with the metal reflective layer, the silicon nitride layer comprises a first via hole, and the first electrode is electrically connected with the metal reflective layer through the first via hole in combination with the remaining limitations called for in claims 1 and 19.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claims 1 and 19. Therefore, claims 1 and 19 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-10, 12 and 14-18 are also allowed as they depend from an allowed base claim.
With respect to claim 20, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest forming a silicon nitride layer on one side of the metal reflective layer away from the base substrate, and forming a first via hole in the silicon nitride layer; and forming, on one side of the silicon nitride layer away from the base substrate, a light emitting element which comprises a first electrode, a luminous functional layer and a second electrode that are sequentially stacked, and making the first electrode be electrically connected with the metal reflective layer through the first via hole in combination with the remaining limitations called for in claim 20.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 20. Therefore, claim 20 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 21 and 22 is also allowed as it depends from an allowed base claim.
The closest prior art is Park (2010/0025664) which discloses a display panel with a similar configuration as the present invention such as: 
a light emitting element, comprising a first electrode, a luminous functional layer and a second electrode that are sequentially stacked, wherein the first electrode is closer to the base substrate than the second electrode;
a metal reflective layer between the base substrate and the first electrode;
a driving circuit between the base substrate and the metal reflective layer, wherein the driving circuit comprises a driving transistor and a storage capacitor, the driving transistor comprises a source electrode, a drain electrode and a gate electrode, one of the source electrode and the drain electrode is electrically connected with the metal reflective layer, the gate electrode is electrically connected with the storage capacitor, and the storage capacitor is configured to store a data signal (Fig. 5).
Park does not disclose a silicon nitride layer as described above.  Therefore, Park does not teach or render obvious the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 8, 2022